Filed Pursuant to Rule 424(b)(5) Registration Statement No. 333-161319 PROSPECTUS SUPPLEMENT (To Prospectus Dated August 26, 2009) Houston American Energy Corp. 6,200,000 Units Each Unit Consisting of 1 Share of Common Stock and a Warrant to Purchase 1 Share of Common Stock We are offering and selling up to 6,200,000 units (the “Units”), each Unit consisting of one share of our common stock and a warrant to purchase one share of our common stock, directly to selected investors pursuant to this prospectus supplement and the accompanying prospectus. The warrants have an initial exercise price of $2.68 per share and may be exercised at any time on or after November 9, 2012 until November 9, 2015. Our common stock is listed on the NYSE Amex under the symbol “HUSA.” The last sale price of our common stock as reported on the NYSE Amex on May 2, 2012 was $2.23 per share. You should read both this prospectus supplement and the accompanying prospectus, as well as any documents incorporated by reference in this prospectus supplement and/or the accompanying prospectus, before you make your investment decision. Investing in the Units involves risks. You should carefully consider the risk factors beginning on page S-5 of this prospectus supplement and in the documents incorporated by reference herein before making any decision to invest in the Units. We have retained Canaccord Genuity, Inc. as our lead placement agent and Pareto Securities AS as joint placement agent to use their reasonable best efforts to solicit offers to purchase Units in this offering. The placement agents have no obligation to buy any of the Units from us or to arrange for the purchase or sale of any specific number or dollar amount of the Units. See “Plan of Distribution” beginning on page S-18 of this prospectus supplement for more information regarding these arrangements. Per Unit Maximum Offering Public offering price $ $ Placement agent fees $ $ Proceeds, before expenses, to us $ $ It is currently anticipated that the Units purchased will be delivered on or about May 8, 2012. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the accompanying prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Canaccord Genuity Pareto Securities AS This prospectus supplement is dated May 3, 2012 TABLE OF CONTENTS ABOUT THIS PROSPECTUS SUPPLEMENT
